DETAILED ACTION

This communication is in response to Application No. 16/392,401 filed on 4/23/2019.  The amendment presented on 12/7/2021, which amends claims 25-29 and 31-32 and adds new claims 33-40, is hereby acknowledged.  Claims 25-40 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2021 is being considered by the examiner.
	
Allowable Subject Matter
Claims 25-40 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kent Fischmann on 1/03/2022.

Please amend claim 25.

25. (Currently Amended) An event generating system, comprising: 
an event module adapted to be operatively interposed between a user console for manipulating the event module and at least one source of structured data, the structured data being generated by one or more platforms of one or more data systems, the event module comprising first computer instructions encoded on one or more first non-transitory computer readable media for execution by one or more first data processing apparatus to implement: 
a user rule module including a plurality of objects for use in allowing a user to define a user version of at least one data processing rule; and 
an event table for storing generated events; and 
an event processing engine, logically connected between the at least one source of structured data and the event module, for generating events from the at least one source of structured data, the event processing engine comprising second computer instructions encoded on said one or more first non-transitory computer readable media for execution by said one or more first data processing apparatus to implement: 
a receiving module for receiving data related to the at least one source of structured data; 
a compiling module for obtaining the plurality of objects from the user rule module and generating a processing version of the at least one data processing rule; and 
a processing module for: 

in response to the received data matching the processing version of the at least one data processing rule, writing at least one event to the event table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 26, 2022